Citation Nr: 1544048	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
 
1.  Entitlement to service connection for chloracne to include due to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension to include due to in-service herbicide exposure.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a lumbar spine disability.

5.  What initial evaluation is warranted for tinnitus from October 11, 2012?

6.  What initial evaluation is warranted for left upper extremity peripheral neuropathy from October 11, 2012?

7.  What initial evaluation is warranted for right upper extremity peripheral neuropathy from October 11, 2012?

8.  Entitlement to a compensable evaluation for a bilateral hearing loss.

9.  Entitlement to an effective date prior to October 11, 2012, for the award of service connection and a compensable evaluation for tinnitus.

10.  Entitlement to an effective date prior to October 11, 2012, for the award of service connection and a compensable evaluation for left upper extremity peripheral neuropathy.

11.  Entitlement to an effective date prior to October 11, 2012, for the award of service connection and compensable evaluation for right upper extremity peripheral neuropathy.

12.  What initial evaluation is warranted for left lower extremity peripheral neuropathy from October 11, 2012?

13.  What initial evaluation is warranted for right lower extremity peripheral neuropathy from October 11, 2012?

14.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) from July 26, 2013?

15.  Entitlement to an effective date prior to October 11, 2012, for the award of service connection and a compensable evaluation for left lower extremity peripheral neuropathy .

16.  Entitlement to an effective date prior to October 11, 2012, for the award of service connection and a compensable evaluation for right lower extremity peripheral neuropathy .

17.  Entitlement to an effective date prior to July 26, 2013, for the award of service connection and a compensable evaluation for PTSD.
 
 
REPRESENTATION
 
Appellant represented by:  Andrew W. Wener, Attorney at Law


ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
INTRODUCTION
 

The Veteran had active military service from February 1959 to February 1961 and from February 1965 to June 1977.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2012, January 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
REMAND
 
The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in September 2015.  Prior to his hearing, the representative requested that the hearing be rescheduled due to an unexpected conflict which could not be rescheduled.  Hence, the Board finds the Veteran has presented good cause for rescheduling his videoconference hearing.  As such, the case must be remanded to schedule the Veteran for another Board hearing per his request.
 
In a May 2014 rating decision, entitlement to service connection was awarded for posttraumatic stress disorder and lower extremity peripheral neuropathy.  The representative submitted a timely notice of disagreement with both the initial evaluations and effective dates assigned to each of these disabilities.  To date, the RO has not issued a statement of the case which addresses the Veteran's notice of disagreement.  When a timely notice of disagreement has been filed, and a statement of the case has not been issued, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Issue a statement of the case addressing the issues of entitlement to increased initial evaluations for posttraumatic stress disorder, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity, as well as entitlement to earlier effective dates for the awards of service connection for each of these disabilities.  All appropriate appellate procedures should then be followed.  The Veteran and his representative should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.
 
2.  Regarding the remaining issues, schedule the Veteran for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




